Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6, 7, 8. Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9, 10. Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13, 14, 15.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show first passage (26) and second passage (28) in (page 4 lines 25-30) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Linke (GB 494826 A).
	Regarding claims 1, Linke teaches (Page 1 lines 9-24; Page 1 lines 44 – lines 70) body (nozzle foot 1) including a dirty air inlet in a tool surface which faces a surface to be cleaned in use; and a neck connected to the body, the neck (upper side 7, suction branch end 4, suction branch 5) including first (suction branch end 4) and second passages (suction branch 5) fluidly connected to each other (Page 1 lines 44 – lines 70; see annotated figures directly below); wherein the first passage has a smaller cross sectional area than the second passage (see annotated figures directly below); wherein the dirty air inlet( Page 2 lines 4 -15) is fluidly connected to the first and second passages (see annotated figures directly below); wherein the first passage has a cross sectional area which is formed by first and second sides connected by third and fourth sides ; and wherein the third and fourth sides generally extend towards each other as they extend from the second side to the first side.
Regarding claim 2, Linke teaches wherein the first and second sides are curved (see annotated figures directly below).



    PNG
    media_image1.png
    289
    561
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    451
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    289
    561
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    813
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103

6.	Claims 1-8, 10-13,15,18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Genn (9,186,027) in view of Fedorka et al (7,210,197 B2).
	Regarding claim 1, Genn teaches (Abstract, Col 4 lines 8 - 36, Col 5 lines 1-26; Figures 1-4) a body (main body 11) including a dirty air inlet (first and second suction openings 18,20) in a tool surface which faces a surface to be cleaned in use; and 
However, Genn does not teach the first passage has a smaller cross sectional area than the second passage.
Fedorka et al teach (Col 4 lines 13-32, lines 45-50) having the second passage cross-sectional area narrow toward the first passage.
 	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the surface cleaning attachment of Genn so that first passage is smaller than the second passage as taught by Fedorka et al. This modification would increase the efficiency of the nozzle by increasing the acceleration of the airflow to suck up dirt.
Annotated Figure 1.1 

    PNG
    media_image5.png
    484
    574
    media_image5.png
    Greyscale

Regarding claim 2, modified Genn teaches (see annotated Figure 3 below) wherein the first and second sides are curved.
Regarding claim 3, modified Genn teaches (see annotated Figure 3 below) wherein the third and fourth sides are generally linear.
Regarding claim 4, modified Genn teaches (see annotated Figure 3 below) wherein the cross sectional area of the first passage is generally circular with first and second circular segments removed, each circular segment having a chord corresponding to the third and fourth sides.

Regarding claim 6, modified Genn teaches (see annotated Figure 3 and 4 below; Col 7 lines 33-35) wherein the cross sections of the first and second passages are generally perpendicular to a generally elongate axis of the neck.
Annotated Figure 3

    PNG
    media_image6.png
    539
    713
    media_image6.png
    Greyscale

Annotated Figure 4

    PNG
    media_image7.png
    360
    692
    media_image7.png
    Greyscale

Regarding claim 7, modified Genn teaches (see annotated Figure 3 and 4 above; Col 2 lines 13 – lines 25) wherein the second passage has a cross sectional area which is generally circular.
Regarding claim 8, modified Genn teaches (see annotated Figure 1.2 below) wherein the second passage is positioned above the first passage and the first and second passage share a common axis
Regarding claim 9, modified Genn teaches (see annotated Figure 1.2 below) wherein the first passage is closer to the body than the second passage.
Annotated Figure 1.2

    PNG
    media_image8.png
    410
    641
    media_image8.png
    Greyscale

Regarding claim 10, modified Genn teaches (see annotated Figure 1.1 above) wherein the second passage tapers towards the first passage as it extends thereto.
Regarding claim 11, modified Genn teaches (see annotated Figure 4 above; Col 6 lines 15-23) wherein the neck (neck 14) has an elongate axis which forms an angle of between 30 and 60 degrees to a central portion of the tool surface.
Regarding claim 12, modified Genn teaches (see annotated Figure 3 above) wherein the third and fourth sides extend towards each other towards a front of the tool.

Regarding claim 15, modified Genn teaches (see annotated Figure 1.1 and 1.2 above) wherein the dirty air inlet (first and second suction openings 18, 20) is generally linear.
Regarding claim 18, modified Genn teaches (see annotated Figure 3 above) wherein the third and fourth sides are generally linear.
Regarding claim 19, modified Genn teaches (see annotated Figure 3 above; Col 5 lines 26-32) wherein an angle formed by the third and fourth sides is acute.
Regarding claim 20, modified Genn teaches (see annotated Figures 3, 4, 1.2 above; Col 7 lines 33-35) wherein the cross sections of the first  (first suction conduit 30 and second suction conduit 32) and second passages (passageway 28) are generally perpendicular to a generally elongate axis of the neck, wherein the second passage has a cross sectional area which is generally circular, and wherein the second passage is positioned above the first passage and the first and second passage share a common axis.
Regarding claim 21, modified Genn teaches (see annotated Figure 1.2, 1.1, 4 above; Col 6 lines 15-23) wherein the first passage is closer to the body than the second .
7.	Claim 1, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Carter et al. (20170296009) in view of Fedorka et al. (US7210197 B2).
Regarding claim 1, Carter et al teach (Abstract, Paragraphs 0079-081, 0101-0107; see annotated Figures directly below ) a body (housing 13)  including a dirty air inlet (inlet 16)  in a tool surface which faces a surface to be cleaned in use; and a neck connected to the body, the neck including first and second passages fluidly connected to each other; wherein there is a first passage (conduit 38) and a second passage (conduit 12); wherein the dirty air inlet is fluidly connected to the first and second passages; wherein the first passage has a cross sectional area which is formed by first and second sides (first and second opposing lateral internal side walls 42, 44; see annotated Figures 2.1, 2.2 and 2.3 below )  connected by third and fourth sides (upwardly extending portions 60, 62); and wherein the third and fourth sides generally extend towards each other as they extend from the second side to the first side. 

Fedorka et al teach (Col 4 lines 13-32, lines 45-50) having the second passage cross-sectional area narrow toward the first passage.
 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the surface cleaning attachment of modified Carter et al so that first passage is smaller than the second passage as taught by Fedorka et al. This modification would increase the efficiency of the nozzle by increasing the acceleration of the airflow to suck up dirt.

    PNG
    media_image9.png
    390
    417
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    430
    618
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    304
    536
    media_image11.png
    Greyscale

Annotated Figures 


    PNG
    media_image12.png
    514
    533
    media_image12.png
    Greyscale
 
Annotated Figure 3
Regarding claim 22, modified Carter et al teach (Paragraphs 0080-0086; see annotated figures 3.1 directly below) a connecting portion having first 

    PNG
    media_image13.png
    486
    503
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    453
    612
    media_image14.png
    Greyscale

Annotated Figures 3.1 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S modified Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723          

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723